Citation Nr: 0707130	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  03-30 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection of a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1971 to February 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This matter was last before the Board in June 2006 when it 
was remanded for further development.

If pertinent evidence is received by the Board within 90 days 
following certification of an appeal, the evidence must be 
referred to the AOJ.  38 C.F.R. § 20.1304 (2006).  Within 90 
days following certification of the issue on appeal the 
veteran submitted medical records from Patricia Lapoint, 
M.S., which contain a diagnosis of a schizoaffective 
disorder.  As discussed below, a current diagnosis of a 
psychiatric disorder is not the issue.  Rather, the issue is 
positive evidence of a relationship between a psychiatric 
disorder and service.  Accordingly, because this newly 
received evidence does not relate to the etiology of a 
psychiatric disorder it is not pertinent and need not be 
referred to the AOJ.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for a 
psychiatric disorder was last denied in a December 2000 
rating decision on the grounds that new and material evidence 
had not been received, and no appeal was initiated from that 
rating decision.

2.  Evidence received since the December 2000 denial is not 
new and material for the claim of service connection for a 
psychiatric disorder, in that it does not raise a reasonable 
possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 2000 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  New and material evidence has not been received since the 
December 2000 rating decision, and the claim of service 
connection for a psychiatric disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
July 2006 letter.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did receive notice 
concerning the degree of disability and effective dates in 
the July 2006 letter.  The veteran has been afforded the 
appropriate information in order to advance any contention 
regarding the claim considered herein.  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, the mandates of Kent have been satisfied 
with respect to the veteran's application to reopen his 
previously denied and final claim for service connection of a 
psychiatric disorder.  In particular, in a letter dated in 
July 2006 the RO informed the veteran that he had been 
previously been denied service connection for this disorder 
by a prior unappealed rating decision because the evidence of 
record failed to show that a psychiatric disorder was 
incurred in service.  The letter clearly conveyed to the 
veteran that in order to reopen the claim, he must submit 
evidence showing that he incurred a psychiatric disorder in 
service.  The letter also described what evidence would 
qualify as new and material.  Accordingly, the RO properly 
informed the veteran of the reasons for the previous denial 
and of what evidence would be necessary to establish his 
application to reopen.  Furthermore, the July 2006 letter 
informed the veteran of the evidence necessary to 
substantiate a claim of service connection.

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran did not receive sufficient VCAA 
notification in a timely fashion.  Nonetheless, any possible 
prejudice due to the timing of notice was cured by subsequent 
readjudication of the issues on appeal in a November 2006 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the July 
2006 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
providing a medical examination when necessary to decide a 
claim. 38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and all private records identified by the veteran.  The 
veteran has not indicated the presence of any other 
outstanding relevant records and he has not requested VA's 
assistance in obtaining any other evidence.  The veteran was 
provided a VA psychiatric examination on March 2005 in 
furtherance of substantiating his claim.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

Laws and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2006)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in August 2002); consequently, the current version of § 
3.156 applies.  38 C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Analysis

At the time of the December 2000 rating decision, the 
evidence of record included the veteran's service medical 
records, VA medical records and private medical records dated 
in 1999 and 2000 from the Texas Department of Criminal 
Justice (TDCJ).  The veteran's service medical records are 
silent with respect to a diagnosis of a psychiatric disorder, 
but do contain a mental evaluation dated in September 1971 
that diagnosed the veteran as having an emotionally unstable 
personality.  The veteran's VA medical records document 
complaints of headaches, hearing voices, violent attitude and 
substance abuse.  The TDCJ records show treatment for 
psychosis secondary to injury, anxiety, sleeplessness and 
depression and drug abuse, but make no discussion regarding 
the veteran's service and his psychiatric disability.  

Since the December 2000 rating decision VA has received 
numerous pieces of evidence.  In particular the RO received a 
number of medical records from the TDCJ for the period of 
1994 to 1996, as well as VA medical center records, including 
a VA psychiatric examination report dated in March 2005 that 
contains a diagnosis of polysubstance abuse, psychotic 
disorder not otherwise specified and personality disorder not 
otherwise specified.  This report notes the veteran's in-
service personality disorder and relates the veteran's 
psychiatric problems to drug abuse, not his military service.  
The TDCJ records show a history of a mental disorder 
beginning in February 1995, but do not attribute it to 
service.  

The Board finds the evidence submitted since the December 
2000 rating decision is not new and material.  All of the 
TDCJ records and most of the VA medical center records are 
duplicative of the previous medical evidence considered in 
that they contain evidence of a psychiatric disorder but do 
not attribute it to service.  To the extent that the March 
2005 VA examination addresses the etiology of the veteran's 
psychiatric disorder, it is new but not material because the 
examiner attributed the etiology of the veteran's psychiatric 
disorder to post-service drug abuse.  Similarly, the earlier 
TDCJ records attribute the psychiatric disability to a head 
injury.  Notably the basis for the previous denials was that 
there was no evidence of a relationship between a psychiatric 
disorder and service.  Accordingly, because the evidence is 
neutral and negative regarding the etiology of a psychiatric 
disorder it does not raise a reasonable possibility of 
substantiating the veteran's claim.  Because the evidence 
submitted since the December 2000 rating decision is not new 
and material the application to reopen the claim of 
entitlement to service connection must be denied.





ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection of a psychiatric 
disorder and the application to reopen is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


